IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No: 18-cv-03158

COMCAST OF COLORADO ILLC, FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

DEC 28 2018

v. : JEFFREY P. COLWELL
CLERK

|
ANDREW J. O’CONNOR and MARY E. HENRY, individually;———______>_

Plaintiff,

Defendants.

 

DEFENDANTS? RESPONSE IN OPPOSITION TO PLAINTIFF’S EXPEDITED
MOTION TO REMAND

 

COMES NOW, Pro Se Defendants Andrew J. O’Connor and Mary E. Henry
(“Defendants”) and submits Defendants’ Response in Opposition to Plaintiff's Expedited
Motion to Remand and respectfully requests that the Court deny Plaintiff's Expedited

Motion to Remand and as grounds therefore states as follows.

FACTUAL BACKGROUND
Plaintiff is one of the most reviled corporations in the United States. Recently,
Washington State Attorney General Bob Ferguson filed a lawsuit against cable television
and Internet giant Comcast Corporation in King County Superior Court, alleging the
company’s own documents reveal a pattern of illegally deceiving their customers to pad
their bottom line by tens of millions of dollars. The lawsuit accuses the company of more

than 1.8 million violations of Washington State’s Consumer Protection Act (CPA),
|
including misrepresenting the scope of its Service Protection Plan, charging customers
improper service call fees and improper credit screening practices. The lawsuit also
accuses Comcast of violating the CPA to all of its nearly 1.2 million Washington

subscribers due to its deceptive “Comcast Guarantee.”

In Vermont, Comcast this litigation-happy monolith is suing the state Public Utility
Commission, claiming, among many other things, that its First Amendment rights have
been violated (because the company is unhappy about the terms under which it is obliged
to provide service there). Evidently, this most dishonest and predatory corporation is
trying to have it both ways. In the present case it falsely claims that it is a public utility in
order to trespass on Pro se Defendants’ private property 24/7 without compensating the
Pro Se Defendants; however, in Vermont and the rest of the United States Comcast states
it is not a public utility because it does not want to be regulated nor pay its fair share in

Federal or State taxes.

On November 20, 2018, local news outlets reported that Comcast workers drilling
underground for fiber optic cable struck buried natural gas lines at a senior living
community in east suburban Denver shortly before a fatal explosion that burned several
homes. Aurora Fire Rescue spokeswoman Sherri-Jo Stowell told The Denver Post
firefighters were at Heather Gardens Friday investigating a gas leak when the explosion
occurred. The blast killed 82-year-old Carol Ross. It is clear, that Comcast is a dangerous

and dishonest corporation that threatens the health, safety and welfare of Coloradoans.

All of Plaintiff's pleadings contain material misrepresentations; however, Plaintiff repeats

several material misrepresentation that go to the core of this case and are as follows:
A. Since July 2018, Comcast has been engaged in a project to launch an
“Advanced Fiber Optic Network Project” in the City of Lafayette. As part
of that Project, Comcast representatives must (emphasis added) access
Defendants’ property...for the purpose of...updating that plant with fiber
optic facilities...to perform its limited scope of work...harms the
Defendants’ neighbors by denying them access to the advanced services
Comcast would provide upon completion of the upgrade project, and
causes irreparable injury to Comcast through the impairment of its ability

to provide services to customers.

Said material misrepresentations raise several important questions that must be answered
and, to date, Plaintiff has failed to answer:

1. Why must Comcast access Pro Se Defendants’ property in order to complete

the Advanced Fiber Optic Network Project?

Plaintiff has made a material misrepresentation and libeled Pro Se Defendants to the
Courts and media. Pro Se Defendants do not. believe that it is necessary for Plaintiff to
access their property in order to complete an “Advanced Fiber Optic Network Project.”
In fact, there are no advanced fiber optic cables on Pro Se Defendants’ property and as
far as Pro Se Defendants know there are no plans to install advanced fiber optic cables on
their property. To date, Plaintiff has failed to provide any evidence substantiating these

. ?
legal conclusions.
2. How does not accessing Pro Se Defendants’ property harm their neighbors
and deny them access to advanced services and impair its ability to provide
services to customers?

In October of 2018, Comcast workers knocked on the doors of Pro Se Defendants’
neighbors and lied to them saying that Pro Se Defendants were the cause of them not
being able to purchase high speed internet service from Comcast. On October 24, 2018,
Comcast also repeated the lie to the Daily Camera and induced them to publish a false
and misleading story with the headline, Lafayette resident’s Comcast dispute endangering
service to hundreds of neighbors, company says. Anthony Hahn, Daily Camera (October
24, 2018). The story quotes Comcast officials by falsely stating that the dispute between
the parties could cause service outages for hundreds of surrounding residents near
Baseline Road and U.S. 287, company officials say. Again, to date, Plaintiff has failed to
provide any evidence that it must access Defendants’ property in order to complete the
“Advanced Fiber Optic Network Project” and that not accessing Defendants’ property
would somehow cause service outages for hundreds of surrounding residents near
Baseline Road and U.S. 287. Not only was the story false it was defamatory.

3. What does Comcast want to do on Pro Se Defendants’ property for
“approximately 1-2 hours” and what is in the green box on Pro Se

Defendants’ property and does it pose an existential threat to Pro Se
Defendants’ health, safety and welfare?

To date, Plaintiff has refused and failed to explain to Pro Se Defendants what it wants to
do on their property for “approximately 1-2 hours.” Pro Se Defendants have repeatedly
asked Comcast workers what is in the green box and why they want to access Pro Se

Defendants’ property and what work do they have to perform there and Plaintiff has
always refused to answer Pro Se Defendants’ reasonable questions.

According to a May 1, 2000 article in Electrical Construction and Maintenance
Magazine, Don’t Ignore Hazards with Fiber Optic, https://www.ecmweb.com
/content/dont-ignore-hazards-associated-fiber-optics, there are significant safety

hazards associated with installation of fiber optic cable. Another article details the safety
risks of explosions with high optic fiber networks.
https://www.microsens.com/whitepapers/safety-of-optical-fiber-networks-in-potentially-

explosive-areas/.

On November 20, 2018, local news outlets reported that Comcast workers drilling
underground for fiber optic cable struck buried natural gas lines at a senior living
community in east suburban Denver shortly before a fatal explosion that burned several
homes. Aurora Fire Rescue spokeswoman Sherri-Jo Stowell told The Denver Post
firefighters were at Heather Gardens Friday investigating a gas leak when the explosion
occurred. The blast killed 82-year-old Carol Ross. A January 31, 2016, article in Natural
Medicine details the significant health risks associated with fiber optic cable.

http://www.naturalmedicine.net.nz/news/considering-ultrafast-broadband/

It is clear, that Comcast is a dangerous and dishonest corporation that does not care about
Pro Se Defendants’ health, safety or welfare. Plaintiff's activities absolutely threaten the
health, safety and welfare of Pro Se Defendants and all Coloradoans. Pro Se Defendants
have a ten (10) year old daughter and a beloved dog that lives in the backyard and they
are very uncomfortable with the existential risks that Plaintiffs activities pose to the

health, safety and welfare of Pro Se Defendants.
B. Comcast has a legal right to access the Property by way (emphasis added)
of a. public utility easement granted to the City of Lafayette and a Cable
Franchise Agreement entered into by and between the City of Lafayette
and Comcast.

1. Does Comcast have a legal right to access Pro Se Defendants’ private
property and does it-own an express easement on Pro Se Defendants’ private

property?

Pro Se Defendants believe that Plaintiff does not have a legal right to access their
property because Comcast does not own an express easement on Pro Se Defendants’

property and Plaintiff cannot prove it does.

Pro Se Defendants also believe that the Franchise Agreement between Comcast and the
City of Lafayette does not grant an implied easement onto their private property.
Furthermore, Pro Se Defendants believe that the Franchise Agreement between Comcast

and the City of Lafayette franchise agreement is invalid and is therefore null and void.

These are clearly Federal questions involving Federal law including, but not limited to:
a. Whether the Cable Communication Policy Act of 1984, 47 U.S.C. § 1541, applies
to the case?
b. Does Plaintiff's lawsuit against the Pro Se Defendants impact the 4" and 5"

Amendments of the U.S. Constitution?
After establishing a pattern of harassing, bullying, abusing, intimidating and threatening
tactics, Plaintiff erroneously and intentionally filed Verified Complaint and Motion for
Temporary Restraining Order and Preliminary Injunction in Boulder District Court in
Case No: 018CV31084 in order to waste court resources and do an end of around the
Federal Court. The reason that Plaintiff filed Verified Complaint and Motion for
Temporary Restraining Order and Preliminary Injunction in Boulder District Court is
because Plaintiff wanted to do an end around and does not want litigate this case on the
merits in Federal Court. There are really only two core questions in this case which are:
a. Is Comcast a public utility in Colorado and the U.S.?

b. Does Comcast have an express easement on Pro Se Defendants’ private property?

The answer to both questions is an unequivocal “NO”. The Plaintiff knows that it will
lose on the merits in Federal Court. That is the reason that for the attempted end around
by Plaintiff in filing the Motion for Temporary Restraining Order and Preliminary

Injunction in state court.

Plaintiff has made so many material misrepresentations to both State and Federal Court
that Pro Se Defendants have lost count. Plaintiff lied to the lower court and falsely stated
that Pro Se Defendants violated the Temporary Restraining Order which constitutes a
fraud upon the Court and as a result Plaintiff should be sanctioned. In fact, Pro Se
Defendants did not violate the Temporary Restraining Order and the TRO was
erroneously entered because the state court lacked jurisdiction and failed to determine
whether Plaintiff was a public utility and whether Plaintiff had an express easement

before erroneously entering the TRO.
Venue and jurisdiction were improper in District Court, Boulder County, Colorado
because Plaintiff continually cites in its pleadings the Cable Communication Policy Act
of 1984, 47 U.S.C. § 1541 as the governing, substantive Federal law that is controlling in

this action and even repeatedly states in its pleadings that is well established Federal law.

This case involves several Federal questions that arise under the Cable Communication
Policy Act of 1984, 47 U.S.C. § 1541, as well as under the 4" and 5" Amendments of the
U.S. Constitution that must be litigated and determined under Federal law. Furthermore,
diversity of citizenship exists pursuant to 28 U.S.C. § 1332 (a) because Plaintiff is an out
of state corporation with its principal place of business located in Philadelphia,

Pennsylvania and Pro Se Defendants are residents of Lafayette, Colorado.

The question of whether a U.S. citizen’s private property rights are subordinated to the
commercial interests of a private company is a Federal question and is a matter to be
determined under Federal law. This case implicates both the 4" and 5" Amendments of
the U.S. Constitution. The 4 Amendment is implicated because State Action

is involved because Plaintiff used the Lafayette Police Department in order to try

to get Pro Se Defendant O’Connor arrested and the police harassed, intimidated

and threatened Pro Se Defendants on several occasions. The 4‘" Amendment states:

The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation,
and particularly describing the place to be searched, and the persons or things to

be seized.
The 5" Amendment further protects private property and states:

No person shall be ... deprived of life, liberty, or property, without due process of

law; nor shall private property be taken for public use, without just compensation.

Plaintiff has attempted a taking of Pro Se Defendants’ private property and refused to
compensaté Pro Se Defendants. Plaintiff's unlawful and unconstitutional actions have
deprived Pro Se Defendants of their rights under the 4" and 5" Amendments of the U.S.
Constitution. Plaintiff's lawsuit clearly generates Federal questions under the Cable
Communication Policy Act of 1984, 47 U.S.C. § 1541, as well as under the 4" and 5"

Amendments of the U.S. Constitution.

ARGUMENT
I. THIS CASE SHOULD REMAIN IN FEDERAL COURT AND SHOULD
NOT BE REMANDED TO STATE COURT BECAUSE THIS COURT
HAS FEDERAL SUBJECT MATTER JURISDICTION AND THIS CASE
POSES SEVERAL IMPORTANT FEDERAL QUESTIONS
Pro Se Defendants properly removed this case to Federal Court pursuant to 28 U.S.C. §

1447. On December 10, 2018, the state court closed the lower court case confirming that

the case was properly removed to Federal. Court.

Plaintiff erroneously relies upon and misstates the holding in City of Albuquerque v. Soto

Enterprises, Inc., 864 F.3d 1089 ( 10" Cir. 2017). Said case is inapplicable to the present
case for several reasons as follows.

In order to challenge the sufficiency of removal to Federal Court, the Plaintiff must
establish that the Federal Court lacks subject matter jurisdiction and a defect in removal |
exists. The Plaintiff's argument fails on both counts and it cannot establish either
requirement. The Federal Court has subject matter jurisdiction in this case because
Plaintiff's unlawful actions have deprived Pro Se Defendants of their rights under the 4
and 5" Amendments of the U.S. Constitution and Plaintiff's lawsuit clearly generates
Federal questions under the Cable Communication Policy Act of 1984, 47 U.S.C. § 1541,

which they say is well established Federal law.

Even different Federal District Courts disagree about whether waiver by participation
even falls within either of § 1447 (c) two bases. Henry v. UTE Indian Tribe of Uintah &
Ouray Reservation, 757 F. 3d 800, 804 (10" Cir. 2015). Pro Se Defendants don’t believe
that it does. In the present case, there is neither lack of subject matter jurisdiction nor any
defect. Pro Se Defendants did not fail to comply with the statutory requirements for

removal; consequently, there is no defect. Rothner, 879 F.2d 1407-08.

Plaintiff erroneously argues “waiver by participation.” Pro Se Defendants immediately
filed Notice of Removal Pursuant to 28 U.S.C. § 1446 (a) on November 10, 2018 and
properly removed the case to Federal Court. In fact, there was no discovery, no argument,
and the only hearing was on December 10, 2018, and lasted less than ten (10) minutes.
There was no “waiver by participation” by Pro Se Defendants. Rotner v. City of Chicago,

879 F. 2d 1407, 1409 (7" Cir. 1989). Furthermore, there was never a willingness to

10
litigate in state court. In fact, it is exactly the opposite because by Pro Se Defendants
filed Notice of Removal Pursuant to 28 U.S.C. § 1446 (a) on December 10, 2018. By
doing so, Pro Se Defendants demonstrated their willingness to litigate this case on the

merits in Federal Court.

Finally, City of Albuquerque case articulates an exception which clearly applies to the Pro

Se Defendants as follows:

We will not find a.waiver of the right to remove when a state’s procedural rules compel a
defendant’s state court participation. For this exception to apply, we look potential harm
to defendant. May v. Board of County Commissioners, 945 F. Supp. 2d 1277 (D.N.M.

2013).

The Colorado Rules of Civil Procedure compelled Pro Se Defendants to file pleadings,
answer and affirmative defenses or they are deemed waived. If Pro Se Defendants failed
to comply with the Colorado Rules of Civil Procedure and failed to file pleadings,
answer and affirmative defenses in state court then they would have suffered grievous

harm to the case.

This case was properly removed to Federal Court because there is subject matter
jurisdiction because Plaintiff's unlawful actions have deprived Pro Se Defendants of their
rights under the 4" and 5" Amendments of the U.S. Constitution and-Plaintiff’s lawsuit
clearly generates Federal questions under the Cable Communication Policy Act of 1984,
47 U.S.C. § 1541, as well as under the 4" and 5" Amendments of the U.S. Constitution.

There is subject matter jurisdiction and there were no defects in removal; consequently,

11
City of Albuquerque does not apply to the present case and even if it did, then the
exception articulated in said case applies to Pro Se Defendants.
II. THE COURT SHOULD AWARD PRO SE DEFENDANTS EXPENSES,

INCLUDING ATTORNEY FEES, BECAUSE PLAINTIFF LACKED AN
OBJECTIVELY REASONABLE BASIS TO FILE EXPEDITED MOTION
TO REMAND AND THIS CASE IS FRIVOLOUS

As in everything it does, Plaintiff is inherently dishonest, bullying and disingenuous and

always wants to have it both ways. Plaintiff cites 28 U. S.C. § 1447 (d) which provides

an order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.

Plaintiff disingenuously argues that Pro Se Defendant O’Connor is not entitled to pro se
deference because he is a trained attorney. Plaintiff proceeds to character assassinate

Pro Se Defendant O’Connor by misstating and mischaracterizing a case from 2007. What
Plaintiff conveniently leaves out is that Pro Se Defendant O’Connor was nearly killed
when he was hit head-on by a drunk driver in Florida in 1992 and that he suffered
multiple blunt trauma injuries including a traumatic brain injury resulting in being
hospitalized for over thirteen (13) months and was placed on the Florida Bar’s inactive
list for medical incapacity not related to misconduct. There was no material
misrepresentation made to the New Mexico Supreme Court and Pro Se Defendant
O’Connor was and Pro Se Defendant was always in good standing with the Florida Bar.
It seems that Plaintiff knows that it is losing this case and has resorted to character
assassinating Pro Se Defendant O’Connor in an attempt to discredit him with the Court.

Plaintiff should be sanctioned for this outrageous conduct.

12
Plaintiff cannot have it both ways. Plaintiff cannot say that Pro Se Defendant O’Connor
is an attorney and not entitled to pro se deference despite his injuries and traumatic brain
injuries and then say that Pro Se Defendant O’Connor is not entitled to attorney fees.
Defendant was permanently disabled and suffers from cognitive deficiencies as a result of

his traumatic brain injury and is absolutely entitled to pro se deference.

However, Pro Se Defendant O’Connor is not the only person that Plaintiff sued because
Plaintiff sued Pro Se Defendant O’Connor’s wife Pro Se Defendant Henry and Pro Se
Defendant is unquestionably entitled to pro se deference. In fact, both Pro Se Defendants

are entitled to pro se deference.

Finally, the Court should consider the Plaintiff's material misrepresentations, defamation,
threats, abusive misconduct and the intimidating and harassing tactics employed by
Plaintiff as well as the frivolous nature of this lawsuit and pleadings and award Pro Se

Defendants attorney fees and costs.

CONCLUSION
WHEREFORE, based upon the foregoing; Pro Se Defendants Andrew J. O’Connor
and Mary E. Henry respectfully request that this Court deny Plaintiff's Expedited Motion
to Remand and grant any such further relief that the Court deems just and proper

including sanctions against Plaintiff and award of attorney fees.

Dated: December 26, 2018

13
Respectfully submitted,
ANDREW J. O’CONNOR AND MARY E. HENRY

By: BZ
oO”

Pro Se Defendants

Andrew J. O’Connor and Mary E. Henry

1220 W. Devonshire Court

Boulder, CO 80026

Telephone: (303) 882-1693 and (303) 919-7124
Email: oconnorandrew@hotmail.com

Email: meandgriff@gmail.com

 

 

CERTIFICATE OF SERVICE

I hereby certify that on this 28" day of December 2018, a true and correct copy of
DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S EXPEDITED
MOTION TO REMAND was emailed and/or deposited in the United States Mail, first-

class postage prepaid and addressed to:

Ballard Spahr

Attn: J. Matthew Thornton

1225 17" Street, Suite 2300
Denver, CO 80202

Tel: (303) 292-2400

Fax: (303) 296-3956

Email: thorntonj@ballardspahr.com
Attorneys for Plaintiff

14

ANDREW J. O’°>CONNOR

Bee

Andrew J. O’Connor
Andrew J. O’Connor
1220 W. Devonshire Court
Lafayette, Colorado 80026

_ 303) 882-1609

oconnorandrew@hotmail.com

December 26, 2018
VIA REGULAR U.S. MAIL

Alfred A. Arraj United States Courthouse, Room A105
Attn: Clerk’s Office

901 19" Street

Denver, CO 80294-3589

Tel: (303) 844-3433

Re: Comcast v. O’Connor et al., Case No: 18-cv-03158-GPG
Defendants’ Response In Opposition to Plaintiff's Expedited Motion to Remand

Dear Clerk of Court:

Please find enclosed Defendants’ Response In Opposition to Plaintiff's Expedited Motion to
Remand for filing and docketing in Comcast v. O’Connor et al., Case No: 18-cv-03158-GPG.

If you have any questions in this regard, then please do not hesitate to contact me. Thank you.

Sincerely,

Andrew J. O’Connor
Enclosure
 

eK

Load

: eee Xo) 0-316 4-1-8 Ve kee ned La erie

 

a.
i
;

 

Andrew O'Connor
1220 Devonshire Ct.
Lafayette, CO 80026

 

 

. =

 

 

 

STA E PAID
re BE So

Ea Bees 6 18
om $4.87

60254-2566 R2304M1 101 49-02

 

 

 

7018 Ob80 OO00 555b 6843

 
